DIETRICH, Circuit Judge.
The indictment under which appellant was convicted charges possession and sales of intoxicating liquor upon August 11 and 13, 1928, and also the maintenance of a nuisance during that period.
In the course of bis testimony given in bis own behalf, be testified that three months later, namely, on Thanksgiving evening, prohibition officers arrested him and searched his premises, but found no intoxicating liquor. He was immediately released, and neither this .incident nor any discoveries then made ever became the basis of a charge against him. In respect to it the government offered no evidence in this case, and neither of the two prohibition agents who made the search gave testimony. In that posture, of the case counsel for defendant sought to have him testify that immediately after the search was completed the superior of the two prohibition agents said to his subordinate that they had no case,, and the subordinate responded that he would or he intended to make one. The court sustained objections to the offered testimony, and this ruling constitutes the entire basis of the only assignment of error. The assignment is-so manifestly devoid of merit that discussion, is thought to be unnecessary.
Affirmed.